Title: Thomas Jefferson to Benjamin Henry Latrobe, 1 November 1817
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                    
                        
                            Dear Sir
                            Monticello
Nov. 1. 17.
                        
                        I cannot promise that even this shall be the last trouble I shall give you on the subject of our Central college; for indeed I have nobody else to appeal to. we have agreed to give to our Carpenters & housejoiners the prices stated in the Philadelphia Builder’s price book, with such a percent on them as the is habitually allowed there for the advance of prices since the date of that book. we are told that Folwell had published a spurious edition of that book, which occasioned the society of Carpenters to publish a genuine one; but that this is very reservedly suffered to go out, & therefore difficult to be obtained. can you advise me how to procure a copy of this edition, and inform me what is the advance on it’s prices now habitually allowed? ever & sincerely yours
                        Th: Jefferson
                    
                    
                        P.S. I have Evans’s Washington Price book
                    
                